DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 16/902356 filed 06/16/2020.
Claims 1-21 are currently pending and have been fully considered.  There are 2 claims listed as claim 13 and there are 2 claims listed as claim 14.  

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are 2 claims listed as claim 13 in the claim listing dated 06/16/2020.
There are 2 claims listed as claim 14 in the claim listing dated 06/16/2020.
The 2nd claim 13 has been addressed below as claim 20
The 2nd claim 14 has been addressed below as claim 21.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19 (1-21) is/are rejected under 35 U.S.C. 103 as being unpatentable over NGUYEN et al. (USPGPUB 2004/0045875).
NGUYEN et al. teach additives to enhance metal and amine removal in refinery desalting process.
Regarding claims 1, 10, and 15, the process is taught in the abstract that metals and/or amines can be removed or transferred from a hydrocarbon phase to a water phase by using a composition that comprises water-soluble hydroxyacids.  
The hydroxyacids are taught to include poly-hydroxy carboxylic acids.
NGUYEN et al. further teach in paragraph 37 that the ammonium salts and alkali metal salts of the water-soluble hydroxyacids may be used.  
NGUYEN et al. teach in paragraphs 21 and 28 that the process may apply to crude oil to remove contaminants such as metals and amine content.
NGUYEN et al. teach in paragraph 41 that a mineral acid may be added to lower the pH to under 6. 
NGUYEN et al. do not explicitly teach that the polyhydroxy carboxylic acid having 5-12 carbon atoms and selected from the group that is presently claimed.
However, NGUYEN et al. also explicitly teach polyhydroxy carboxylic acids may be used to remove metals and amines as contaminants from a hydrocarbon phase such as crude oil to a water phase.
It appears to be a matter of workable ranges to use polyhydroxy carboxylic acid having 5-12 carbon atoms selected from the group given that NGUYEN et al. teach that the group of polyhydroxy carboxylic acids may be used.  
Regarding claims 2-4, 11-13, NGUYEN et al. teach in paragraphs 28-30 the metals removed include those of Group IA, IIA, VB, VIII, IIB, and IVA.  Examples of metals include calcium, iron, and zinc.
Regarding claims 5 and 17, NGUYEN et al. teach in paragraph 18 that the additives limit corrosion.
Regarding claims 6 and 18, NGUYEN et al. do not explicitly teach another corrosion inhibitor.
Regarding claims 7 and 14, NGUYEN et al. teach in paragraph 43 that an equivalent amount of hydroxy acid is used to remove an equivalent amount of metals.
Regarding claims 8, 20, and 16, NGUYEN et al. teach in paragraph 41 that a mineral acid may be added to lower the pH to under 6. 
Regarding claims 9, 21, and 17, NGUYEN et al. teach in paragraph 43 that the amount of additive added is from about 1 to about 2000ppm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771    



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771